529 F.2d 740
Herbert J. WILLIAMS, Plaintiff-Appellant,v.Elayn HUNT, Director, C. Murray Henderson, Warden, andHayden Deese, Associate Warden, Louisiana StatePenitentiary, Defendants-Appellees.
No. 75--3881 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 31, 1976.

Herbert J. Williams, pro se.
William J. Guste, Jr., Atty. Gen., Robert C. Funderburk, Jr., Asst. Atty. Gen., Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
John R. Brown, Chief Judge:


1
This might be called the case of too many Herbert Williamses.  The District Court dismissed without a hearing this action brought by a prisoner under 42 U.S.C.A. § 1983.  We vacate and remand for determination whether one man was denied his day in Court because another man with the same name had already been given his.


2
Herbert J. Williams, PMB No. 68044, a prisoner at Angola, Louisiana penitentiary, filed suit on March 31, 1975 seeking injunctive relief and $3,000,000 damages.  He claimed that following the killing of a guard he was placed in a maximum security cell, where he was still being held, without notice, prior hearing, or an opportunity to present witnesses and defend himself.  The District Court dismissed the complaint without a hearing on the grounds that Williams had twice been denied relief on the same issues in prior actions.


3
The record shows that a Herbert Williams, PMB No. 67114, also a prisoner at Angola, did file a § 1983 suit on August 29, 1973.  He sought release from a maximum security cell where he had been placed following the death of the guard in 1972.  The suit was eventually dismissed, but, pursuant to discussions among the parties, Williams and the two inmates joining his suit1 were given disciplinary hearings to determine whether they should continue to be held in maximum security.  The board refused to transfer the prisoners, but on appeal to the Director of the Department of Corrections, Herbert Williams was ordered transferred back to the general population of the prison.2


4
The second suit in this confusing trilogy was filed in the same Court on March 19, 1974 by Herbert J. Williams, PMB No. 68044.  He sought injunctive relief and $3,000,000 damages because he was being held in a maximum security cell.  The matter, now denominated C.A. No. 74--74, was referred to a magistrate who stated in his report that '(t)he allegations contained in this suit were previously set forth by this same petitioner' in Louisiana ex rel. Williams v. Hunt, C.A. 73--258.  Judge West, the same judge as in C.A. No. 73--258, filed a minute entry on April 30, 1974 dismissing the case 'because the petitioner had earlier filed an identical suit with the Court.'


5
On March 31, 1975 Herbert Williams, PMB No. 68044, again came to Judge West's Court with substantially the same allegations as in C.A. No. 74--74.  Once again the District Judge dismissed the action because 'both of the prior suits (by Williams) were dismissed by this Court.'3


6
In his pro se brief on appeal Williams states that 'he is not cognizance (sic) of the action rendered in Civil Action No. 73--258, that the Herbert Williams, in the former action is not plaintiff.  Careful scrutiny of the records will reveal that Herbert Williams and Herbert J. Williams, are different inmates.'4


7
Careful scrutiny of the records from all three suits does indeed indicate that Herbert J. Williams has in all likelihood been denied access to the federal courts twice, not because his cause has no merit--an issue we do not decide--but because another inmate with a similar name filed an earlier suit.


8
The record reveals that the first Williams is Herbert Williams, PMB No. 67114, whereas the present petitioner is Herbert J. Williams, PMB No. 68044.  The record in C.A. No. 73--258 includes a notation, apparently from the Angola prison mail room, that '(w)e cannot determine for whom this letter is for--as we have six (6) Willie Williams--and four (4) Herbert Williams.  We need a number.'


9
A certain amount of confusion is understandable--two prisoners in the same prison with almost identical names and claims.  But once the likelihood of confusion is brought to light, the Court, particularly in a pro se prisoner complaint, has a high duty to establish the facts carefully.  With the confusion in identity seriously raised a superficial consideration of the record in C.A. No. 73--258 would likely have revealed to the Court in C.A. No. 74--74 and again in C.A. No. 75--3881, that (i) Angola prison at one time had at least four inmates named Herbert Williams, (ii) the Williams in C.A. No. 73--258 had PMB No. 67114 and the Williams in C.A. No. 74--74 and C.A. No. 75--3881 had PMB No. 68044, and (iii) Herbert Williams No. 67114 had been ordered released from maximum security on Feb. 13, 1974.


10
We vacate the dismissal below and remand for a determination by the District Court whether Herbert J. Williams is a different petitioner from the Herbert Williams in No. 73--258.  If our interpretation of the record is correct and they are two different individuals, the District Court will proceed with a disposition of the merits of his claims.


11
Vacate and remand.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 Willie Williams and William Birtho


2
 Special Master's Report filed Feb. 13, 1974 in Louisiana ex rel. Williams v. Hunt, M.D.La., C.A. No. 73--258


3
 Minute entry of July 31, 1975 by Judge West


4
 Pet.Brf. at 2. Williams states in his brief that he did file C.A. No. 74--74